Exhibit 10.82

LOAN AGREEMENT

THIS LOAN AGREEMENT (as amended, modified or supplemented from time to time,
“Agreement”), dated as of the      day of September, 2013, by and between
(i) EAGLEBANK (the “Lender”), and (ii) COMSTOCK MAXWELL SQUARE, L.C., a Virginia
limited liability company (the “Borrower”), recites and provides:

RECITALS:

R-1. The Borrower has entered into a contract to acquire a certain development
site consisting of 2.12 subdivided acres located in the Southwest quadrant of
Maxwell Avenue and 5th Street, City of Frederick, Maryland, but excluding the
four existing units known as Units 1-4, as more particularly described on
Exhibit A attached hereto (the “Property”), on which the Borrower intends to
develop and construct 45 townhouse units (singularly, a “Lot” or, as improved, a
“Unit” and if referring to more than one, “Lots” or, as improved, “Units”), and
which has been or will be subjected, in whole or in part subject to expansion,
to a condominium regime known as Maxwell Square Condominium.

R-2. Subject to the terms of this Agreement, the Lender agrees to make an
acquisition and development loan (the “Development Loan”) to the Borrower, as
more particularly described in Section One below, for the purpose of financing
the acquisition and the Development (as hereinafter defined) of the Property.

R-3. Subject to the terms of this Agreement, the Lender also agrees to make a
revolving construction loan (the “Construction Loan”) to the Borrower, as more
particularly described in Section Two below, for the purpose of financing the
construction of the Units.

R-4. The Lender and the Borrower agree that the Development Loan and the
Construction Loan (together, the “Loans”) will be made and advanced upon and
subject to the terms, covenants and conditions set forth in this Agreement.

R-5. Subject to the terms of this Agreement, the Lender also agrees to make a
facility (the “LC Facility”) available to the Borrower under which the Lender
agrees to issue letters of credit (singularly, a “Letter of Credit” and if
referring to more than one, “Letters of Credit”) for the account of the Borrower
(any draw on any Letter of Credit shall be referred to as an “LC Advance”), as
more particularly described in Section Three below, for the purpose of securing
the performance by the Borrower of public improvement requirements pursuant to
agreements with the City of Frederick, Maryland or other governmental entities.

R-6. The Lender and the Borrower agree that the LC Facility shall be made upon
and subject to the terms, covenants and conditions set forth in this Agreement.

 

1



--------------------------------------------------------------------------------

AGREEMENT

ACCORDINGLY, for and in consideration of the foregoing Recitals which are a
material part of this Agreement and not mere prefatory language, and of the
mutual covenants and conditions set forth in this Agreement, and for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Lender and the Borrower agree as follows:

SECTION ONE

THE DEVELOPMENT LOAN

1.1 Amount. The maximum principal amount that may be advanced under the
Development Loan shall not exceed the lesser of (i) Two Million One Hundred
Forty Thousand and No/100 Dollars ($2,140,000.00), or (ii) fifty-five percent
(55%) of the cost of acquisition of the Property and the Development thereof in
accordance with a budget approved by the Lender, or (iii) sixty percent (60%) of
the discounted (“When Developed”) (finished lots) value of the Property pursuant
to the Appraisal (hereinafter defined) and any appraisals which may be engaged
by the Lender from time to time subsequent to the date hereof. The Development
Loan will be evidenced by a Development Loan Promissory Note made by the
Borrower payable to the order of the Lender (as the same may be amended,
renewed, restated, supplemented or substituted from time to time, the
“Development Loan Note”) which shall be governed by Maryland law.

1.2 Purpose. The Borrower will use the Development Loan proceeds as follows:
(i) up to One Million Seven Hundred Ninety Thousand and No/100 Dollars
($1,790,000.00) (the “Acquisition Advance”) shall be applied to costs (including
closing costs) of acquisition of the Property; and (ii) up to Three Hundred
Fifty Thousand and No/100 Dollars ($350,000.00) (the “Development Advance” or,
if more than one, “Development Advances”) shall be used for the Development of
the Property in accordance with a Development Budget that shall have been
approved by the Lender in advance and in accordance with plans and
specifications to be submitted to and approved by the Lender, and with advances
to be made as the work progresses, all as set forth in this Agreement. For
purposes of this Agreement, the term “Development” shall mean, generally,
(a) lot clearing and rough grading; (b) provision of storm drainage structures
and facilities, sediment control devices, base paving of streets, curbs and
gutters; (c) providing sewer and water distribution systems and erecting
temporary street signs; (d) provision of underground electric and gas utility
lines, cable television easements and easements for private utility companies to
install telephone lines, pedestals and vaults adjacent to Lot lines; and
(e) other subdivision improvements as required by governmental authorities in
order for use and occupancy permits to issue. The Development Budget for
purposes of the Development Advance and portions thereof shall include the
foregoing Development costs together with real estate taxes, an interest reserve
to be withheld from loan proceeds and applied monthly to payment of accrued
interest as hereinafter set forth, and other expenses approved by the Lender.
Certain other costs normally considered part of development costs shall be
deferred and paid for by the Borrower out of its own funds, including by way of
example and not limitation, final paving of streets, site amenities, landscaping
and erosion control.

 

2



--------------------------------------------------------------------------------

1.3 Development. All of the Lots shall be developed simultaneously, and the
Development Loan shall be allocated for costs among all of the Lots for all
acquisition and Development costs.

1.4 Development Loan Interest Reserve. From the proceeds of the Development
Loan, One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) shall not be
disbursed but shall be reserved by the Lender for the payment of interest on the
Development Loan (the “Interest Reserve”) until such reserve is exhausted.
Notwithstanding the foregoing or any provision of the Loan Documents to the
contrary, the Lender shall not be obligated to make any disbursements from the
Interest Reserve if any Event of Default shall have occurred (including without
limitation any failure to meet the Sales and Curtailment Schedule set forth
below which failure is not cured by payment of the amount necessary to satisfy
the curtailment component thereof), and further, notwithstanding the foregoing
or any provision of any of the Loan Documents to the contrary, nothing contained
herein shall be deemed to release or in any way to relieve the Borrower from its
obligation under the Development Loan Note to pay interest as provided in the
Development Loan Note. Each disbursement from the Interest Reserve shall
constitute a disbursement of principal of the Development Loan and shall be
added to the then outstanding principal balance of the Development Loan.

1.5 Development Loan Real Estate Tax Reserve. From the proceeds of the
Development Loan, One Hundred Thousand and No/100 Dollars ($100,000.00) shall
not be disbursed but shall be reserved by the Lender (the “Taxes Reserve”) for
the payment of real estate taxes and other governmental impositions against the
Property (collectively, “Taxes”) until such reserve is exhausted.
Notwithstanding the foregoing or any provision of the Loan Documents to the
contrary, the Lender shall not be obligated to make any disbursements from the
Taxes Reserve if any Event of Default shall have occurred (including without
limitation any failure to meet the Sales and Curtailment Schedule set forth
below which failure is not cured by payment of the amount necessary to satisfy
the curtailment component thereof), and further, notwithstanding the foregoing
or any provision of any of the Loan Documents to the contrary, nothing contained
herein shall be deemed to release or in any way to relieve the Borrower from its
obligation under the Loan Documents to pay Taxes as they become due. Each
disbursement from the Taxes Reserve shall constitute a disbursement of principal
of the Development Loan and shall be added to the then outstanding principal
balance of the Development Loan.

1.6 Fees. The Borrower shall pay to the Lender a fee for the Development Loan in
the amount of Ten Thousand Seven Hundred and No/100 Dollars ($10,700.00), which
shall be paid upon closing of the Loans. The Lender acknowledges receipt from
the Borrower of Twelve Thousand Five Hundred and No/100 Dollars ($12,500.00),
for application to the Lender’s third-party costs and towards the Lender’s
underwriting in connection with the Loans (including without limitation fees of
appraisers, consultants and legal counsel), any unused balance of which may be
applied to the foregoing Development Loan fee.

 

3



--------------------------------------------------------------------------------

SECTION TWO

THE CONSTRUCTION LOAN

2.1 Amount. The maximum principal amount that may be advanced and re-advanced
under the Construction Loan shall not exceed Eleven Million and No/100 Dollars
($11,000,000.00) (the “Aggregate Advances Limit”), subject to the further
limitations set forth in this Section. The maximum amount outstanding at any one
time under the Construction Loan shall not exceed Three Million Three Hundred
Ninety Thousand and No/100 Dollars ($3,390,000.00) (the “Maximum Outstanding
Amount”).

2.2 Unit Advances. Advances for each Unit shall be limited to the lesser of
(i) seventy-five percent (75%) of the “as complete” appraised value of each
model type, which value shall include the pro rata portion of the Development
Loan allocated by the Lender to the Unit in the amount of Forty-Seven Thousand
Six Hundred and No/100 Dollars ($47,600.00) (the “Per Unit Development
Component”), or (ii) the sum of the Per Unit Development Component plus one
hundred percent (100%) of the hard and soft costs per model type (such hard and
soft costs on average not to exceed $242,000.00 per Unit based on a budget
approved by the Lender), or (iii) a maximum of Two Hundred Eighty-Nine Thousand
Six Hundred and No/100 Dollars ($289,600.00) per Unit for Development costs plus
the hard and soft costs of construction. The Construction Loan will be evidenced
by a Revolving Construction Loan Promissory Note made by the Borrower payable to
the order of the Lender (as the same may be amended, renewed, restated,
supplemented or substituted from time to time, the “Construction Loan Note”)
which shall be governed by Maryland law.

2.3 Further Limitations on Advances. The Lender shall not be required to advance
at any one time for Construction of Units more than the lesser of (A) the hard
and soft costs of construction of more than fourteen (14) Units, or (B) Two
Hundred Forty-Two Thousand and No/100 Dollars ($242,000.00) per Unit, on
average. In addition, the Lender shall advance up to One Hundred Twenty Thousand
and No/100 Dollars ($120,000.00) for construction of foundations of Units 32
through 37.

2.4 Purpose. The Borrower will use the Construction Loan proceeds for the
purpose of building (the “Construction”) the Units in accordance with budgets
therefor, construction start limits, sales schedule and loan curtailment
requirements, all of which shall have been approved by the Lender in advance and
in accordance with plans and specifications to be submitted to and approved by
the Lender, and with advances to be made as the work progresses, all as set
forth in this Agreement. The overall Construction budget shall include and be
consistent with the total costs per type of Unit that are to be set forth in a
budget (the “Unit Costs Budget”), which shall be agreed by the parties prior to
and as a condition of the first advance of Construction Loan proceeds.

2.5 Construction Limitation. At no time shall the Borrower be permitted to have
under Construction more than fourteen (14) Units. Upon completion and sale of
Units from time to time, and payment of the Release Payment set forth in
Section 4.9 below, funds repaid pursuant to Section 4.9 below may be readvanced
under the Construction Loan subject to the foregoing limitation on the number of
Units that may be under Construction at any one time, which shall again apply,
and subject to the Aggregate Advances Limit.

 

4



--------------------------------------------------------------------------------

2.6 No Interest Reserve. The Borrower shall be obligated to pay interest as
provided in the Construction Loan Note.

2.7 Fees. The Borrower shall pay to the Lender a fee for the Construction Loan
in the amount of Fifty-Five Thousand and No/100 Dollars ($55,000.00). The
Construction Loan fee will be paid in installments each in the amount of One
Thousand Two Hundred Fifty and No/100 Dollars ($1,250.00), each such installment
to be paid at the time of the first draw of Construction Loan proceeds for each
Unit.

SECTION THREE

THE LC FACILITY

3.1 Facility; Amount. The maximum amount of the LC Facility shall be Fifty-One
Thousand and No/100 Dollars ($51,000.00). The Lender agrees to issue one or more
letters of credit (singularly, a “Letter of Credit” and if referring to more
than one, “Letters of Credit”) to the City of Frederick, Maryland or other
governmental entities for the purpose of guaranteeing the satisfactory
construction of public improvements pursuant to agreements and plans and
specifications which shall have been approved by such governmental entity and by
the Lender.

3.2 Letters of Credit. Subject to the terms and conditions of this Agreement and
all terms and conditions as the Lender may require in an Application for
Irrevocable Standby Letter of Credit (“LC Application”) to be executed by the
Borrower in connection with each Letter of Credit, the Lender agrees to issue
one or more Letters of Credit for the account of the Borrower in form as
attached hereto as Exhibit B (the “City of Frederick Form”) or such other form
as may be approved by the Lender. Each Letter of Credit issued pursuant to the
LC Facility shall be evidenced by a Non-Revolving Promissory Note in form as
attached hereto as Exhibit C (“each, a “LC Note”). The following particular
terms and conditions shall apply:

(a) Any draw under a Letter of Credit shall constitute an LC Advance under the
applicable LC Note, shall bear interest at the rate set forth in the LC Note,
and shall be due on demand. No principal shall be deemed to be advanced or bear
interest under an LC Note solely as the result of the issuance of the Letter of
Credit.

(b) Each Letter of Credit shall have an initial expiry date, and each LC Note
shall have an initial maturity date, of one (1) year from the date of issuance
of the applicable Letter of Credit, subject to annual renewal unless, with
respect to any Letter of Credit issued on the City of Frederick Form, the Lender
shall have given the forty-five (45) day notice of non-renewal as contemplated
therein. The Lender agrees that it will not give the first forty-five (45) day
notice of non-renewal of any such City of Frederick Letter of Credit provided
that (i) a renewal fee in the amount of one percent (1%) of the amount of the
Letter of Credit is paid to the Lender on or before three hundred (300) days
following issuance of the Letter of Credit, and

 

5



--------------------------------------------------------------------------------

(ii) no Event of Default shall have occurred and remain uncured within any
applicable notice and/or cure period. Following the first year of the term of
any City of Frederick Letter of Credit, the Lender shall have the right at any
time to give the forty-five (45) day notice of non-renewal. Upon the Lender
giving a forty-five (45) day notice of non-renewal of any City of Frederick
Letter of Credit, the original Letter of Credit must be returned to the Lender
on or before the end of the forty-five (45) day notice period and the Borrower’s
failure to do so by the expiration of the forty-five (45) day notice period
shall constitute an Event of Default hereunder and under the Loan Documents
without further notice. Each LC Note for a City of Frederick Letter of Credit
shall have a maturity date of two (2) years after the date of issuance of the
Letter of Credit. All other Letters of Credit shall have an outside expiry date,
and each other LC Note shall have an outside maturity date, on the same date of
Maturity (as hereinafter defined) of the Development Loan Note and the
Construction Loan Note.

(c) If any Letter of Credit remains outstanding for a period later than the date
which is two (2) years following closing of the Loans (the “Two Year
Anniversary”), the Borrower’s and the Guarantor’s obligations hereunder and
under the Guaranty and under all of the other Loan Documents shall remain in
full force and effect with respect to any such Letter(s) of Credit and the
applicable LC Note(s), and the Lender shall not be required to release any
security under the Deed of Trust or any other Loan Document until the originals
of all Letters of Credit have been returned to the Lender, notwithstanding that
the Development Loan and the Construction Loan have been repaid. In addition, if
any Letter of Credit remains outstanding as of the closing on the sale of the
36th Unit, the Release Payment (as hereinafter provided in Section 4.9) shall be
increased by an amount equal to one hundred twenty-five percent (125%) of the
aggregate face amount of all then-outstanding Letters of Credit, and such amount
shall be deposited in the LC Escrow pursuant to Section 4.9 hereof. Provided
that at the maturity of the Loans the LC Escrow contains an amount at least
equal to all outstanding Letters of Credit, provided that all other obligations
hereunder have been fully paid and performed, the Guarantor’s obligations shall
continue in full force and effect with respect to the LC Note(s) related to the
outstanding Letter(s) of Credit and any interest that may accrue thereon, and
all other Loan Documents shall be released.

(d) The Borrower’s failure to pay to the Lender the amount of any draw made on
any Letter of Credit, together with accrued interest thereon, within five
(5) days after the draw is made, shall constitute an Event of Default hereunder
and under the Loan Documents.

(e) The Lender shall not be responsible for, and the indebtedness, obligation
and liability of the Borrower under each LC Note and the LC Facility (the “LC
Obligations”) shall not be affected by (i) the use which may be made of any
Letter of Credit or for any acts or omissions of the user(s) of any Letter of
Credit; (ii) the validity, accuracy, sufficiency or genuineness of drafts,
required statements of documents, even if such drafts, statements or documents
should in fact prove to be in any or all respects invalid, inaccurate,
insufficient, fraudulent or forged; (iii) failure of any draft to bear any
reference or adequate reference to the

 

6



--------------------------------------------------------------------------------

applicable Letter of Credit, or the failure of documents to accompany any
instrument of negotiation, or to forward documents as required by the terms of
the Letter of Credit, each of which provisions, if contained in the Letter of
Credit, it is agreed may be waived by the Lender; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any message, by mail,
cable, telegraph, telex or otherwise; (v) failure of the beneficiary under any
Letter of Credit to present the original of the Letter of Credit and any other
documents required by the Lender in connection with an attempted draw; or
(vi) any consequences arising from causes beyond the control of the Lender.

(f) In the event of the imposition or implementation of, or increase in,
subsequent to the issuance of any Letter of Credit, any reserve, special deposit
or similar requirement on or applicable to the applicable Letter of Credit, the
Borrower shall, at the Lender’s request, reimburse the Lender for all increased
costs of the Lender of maintaining the Letter of Credit.

(g) The Borrower agrees that the Lender may pay, as complying with the terms of
any Letter of Credit, any drafts, required statements or other documents
otherwise in order which may be signed or issued by the administrator, trustee
in bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver or other legal representative of the party who is
authorized under the Letter of Credit to draw or issue any drafts, required
statements or other documents.

(h) If the Lender consents to any overdrafts under any Letter of Credit or
authorizes payment or acceptance of drafts drawn thereunder with irregular
accompanying documents or authorizes or consents to any departure from the terms
of any Letter of Credit, this Agreement shall be fully binding upon the Borrower
with respect to such overdrafts, irregularities or both and the Lender’s rights
shall be, in every respect, the same as if this Agreement and the applicable
Letter of Credit expressly provided for such overdraft or irregularity or both.
Such consent may be given orally, in writing, by telex or in such other manner
as the Lender may require.

(i) If the Lender consents to any extension of time for presentation of drafts
or documents under any Letter of Credit or in the event the Lender consents to
any other modification of the terms of any Letter of Credit or of any
transaction under the applicable Letter of Credit, at the request of the
Borrower, this Agreement shall be binding upon the Borrower with regard to any
action taken under such modified terms and to drafts and documents presented
within such extended time. Such consent may be given orally, in writing, by
telex or in such other manner as the Lender may require.

(j) The Lender shall not be obligated to issue any Letter of Credit after the
date which is one hundred twenty (120) days following closing of the Loans.

 

7



--------------------------------------------------------------------------------

(k) Except as otherwise expressly stated in any Letter of Credit, each Letter of
Credit will be subject to and governed by the laws of the State of Maryland and
the 2007 revision of the Uniform Customs and Practice for Documentary Credits of
the International Chamber of Commerce (Publication 600) and, in the event of any
conflict, the laws of the State of Maryland will control.

Section 3.3 Fees. The Borrower shall pay to the Lender a fee for each Letter of
Credit in the amount of one percent (1%) of the amount of each Letter of Credit,
which shall be paid at the time the Borrower submits an LC Application to the
Lender. In addition, a renewal fee in the amount of one percent (1%) of the
amount of each Letter of Credit that remains open for more than twelve
(12) months shall be paid to the Lender upon each anniversary of each Letter of
Credit, except for City of Frederick Letters of Credit, as to which such renewal
fee shall be paid not later than the three hundredth (300th) day following
issuance of the applicable Letter of credit. Such fees shall be deemed earned in
full on each payment date and shall be non-refundable in all circumstances.

SECTION FOUR

PARTICULAR TERMS OF BOTH LOANS AND THE LC FACILITY

4.1 Guarantor. Comstock Holding Companies, Inc. (the “Guarantor”) shall
guarantee the payment and performance of the Borrower’s obligations, covenants
and agreements under the Loans and the LC Facility, as evidenced by the Loan
Documents, including completion of Construction, and shall also guarantee the
Carve Out Obligations (defined on Exhibit D attached hereto), which guaranty
shall be evidenced by an instrument of unlimited and unconditional guaranty of
payment, performance and completion from the Guarantor for the benefit of the
Lender, in form and substance satisfactory to the Lender (the “Guaranty”).

4.2 Term. The Development Loan Note, the Construction Loan Note and each LC Note
are for convenience collectively called the “Notes”. The Development Loan Note
and the Construction Loan Note shall mature twenty-four (24) months after the
date of closing on the Loans and the LC Facility (the “Development and
Construction Loan Maturity”). Each LC Note shall have an initial maturity date
of one (1) year from the issuance of the Letter of Credit to which it relates,
and if the applicable Letter of Credit is thereafter extended the applicable LC
Note shall have an outside maturity date on the same date that the Letter of
Credit would expire (the “LC Maturity”). It is acknowledged and agreed that
notwithstanding any provisions herein, the Borrower has not applied for, nor has
the Lender made any commitment with respect to, any extension of the Development
and Construction Loan Maturity or the LC Maturity. Upon any application for an
extension, any approval of an extension on any terms would be contingent upon
the usual and customary underwriting procedures of EagleBank, including without
limitation, full credit and collateral evaluation and review, the approval of
the loan committee of EagleBank, and payment to the Lender of extension fees as
determined by the Lender.

 

8



--------------------------------------------------------------------------------

4.3 Interest Rate. Commencing on the closing of the Loans and the LC Facility,
the unpaid balance of each of the Notes outstanding from time to time shall bear
interest and be payable at the floating rate per annum equal to three percent
(3%) above the thirty (30) day LIBOR Rate (hereinafter defined), rounded
upwards, if necessary, to the nearest one-eighth of one percent (0.125%). The
LIBOR rate means, for each calendar month, the annualized weighted average of
the 30-day London Interbank Offered Rates (at approximately 11:00 a.m. London
time) for U.S. Dollar transactions on the day that is two (2) business days
prior to the first day of that calendar month, as reported by Bloomberg Business
News; if Bloomberg Business News is not available, the Lender shall select a
similar source for the LIBOR index and shall notify the Borrower of such
selection. If no LIBOR index is available, or if the Lender determines in its
sole discretion that any reported LIBOR rate is unreliable, the Lender may
select an alternative index upon notice to the Borrower of such selection.
Interest shall be calculated using a 360-day year, based upon the actual number
of days for which the calculation is being made. Notwithstanding the above, in
no event shall any of the Notes bear interest at a rate below the floor interest
rate of four and three-quarters percent (4.75%) per annum at any time (the
“Interest Rate Floor”).

4.4 Collateral. The Loans and the LC Facility shall be secured by, among other
things, the following:

 

  (i) A first lien revolving credit line deed of trust, security agreement and
fixture filing (as the same may be amended, restated, supplemented or
substituted, the “Deed of Trust”) on the Property;

 

  (ii) An assignment of Leases and Rents on the Property (as the same may be
amended, restated, supplemented or substituted, the “Leases Assignment”);

 

  (iii) An assignment of sales contracts and deposits with respect to the
Property (the “Contracts Assignment”);

 

  (iv) Assignments of all Development and Construction documents including,
without limitation, plans and specifications, permits, architect’s contracts,
engineering contracts, Development contracts, and Construction contracts (the
“Documents Assignment”);

 

  (v) Consents to Assignment executed by each of the general contractor,
architect and project engineer for each of the Development and the Construction
(the “Consents”);

 

  (vi) An Environmental Indemnity Agreement made by the Borrower and the
Guarantor for the benefit of the Lender (as the same may be amended, restated,
supplemented or substituted, the “Environmental Indemnity”);

 

  (vii) Such UCC-1 Financing Statements as the Lender may determine to be
necessary or desirable.

4.5 Equity Requirement. As a condition of the Loans and the LC Facility, the
Borrower shall make an equity investment in the Property in an amount not less
than One

 

9



--------------------------------------------------------------------------------

Million Nine Hundred Thousand and No/100 Dollars ($1,900,000.00). As of the
closing of the Loans and the LC Facility, the Borrower shall have provided
reasonable evidence of a portion of such investment to the Lender in the
following amounts: (i) $1,295,000.00 in cash toward the acquisition of the
Property, (ii) $505,000.00 in equity pursuant to the Appraisal as calculated by
the Lender, and (iii) evidence of payment of soft costs (paid invoices) in an
amount of at least $60,000.00. Promptly after funding additional soft costs
following closing, the Borrower shall provide evidence of payment of soft costs
(paid invoices) in an amount of at least an additional $90,000.00.

4.5 Deposit Relationship. As a condition of the Loans and the LC Facility, the
Borrower shall establish its primary operating account and all escrow accounts
(including without limitation escrow account for deposits under sales contracts)
with the Lender and shall maintain such accounts with the Lender throughout the
term of the Loans and the LC Facility. In addition, the Borrower and/or
Guarantor and/or any related entities shall maintain an aggregate minimum
monthly average aggregate deposit balance with the Lender of ten percent
(10%) of the combined outstanding principal balances of the Loans, tested
quarterly, with the first quarterly test period commencing on October 1, 2013
and tested at December 31, 2013. Such deposits shall be held in demand deposits
or money market accounts. If at any time under any of the Loan Documents the
Lender is collecting deposits for the payment of insurance premiums and/or real
estate taxes, the amount(s) on deposit, to the extent unapplied as of the date
of any such semi-annual test, shall be counted toward the foregoing deposit
balance requirements. The foregoing deposit balance requirement is in addition
to any deposit balance requirement under the terms of the loan documents for any
other loan or loans by the Lender to the Borrower, the Guarantor or any
affiliate(s) of the Borrower or the Guarantor. The failure to comply with the
foregoing deposit balance requirements shall not constitute a default under the
Loans or the LC Facility; however, interest shall accrue on all amounts
outstanding under the Loans and the LC Facility at one-quarter of one percent
(0.25%) plus the rate of interest then payable under the Notes (and the Interest
Rate Floor shall also increase by one-quarter of one percent (0.25%)) from the
date of such failure until such time as the deposit balance requirement is
satisfied at the next quarterly test.

4.6. Sales Requirement. (a) As a condition of the Loans and the LC Facility, the
Borrower shall diligently pursue Development of the Lots and Construction and
sale of the Units thereon. In addition, the Borrower (i) shall enter into and
close under sales contracts to third parties on the following number of Lots,
(ii) resulting in the curtailments of the Development Loan by each Milestone
Date as set forth below in an amount not less than $58,000.00 per Lot, (iii) by
each Milestone Date set forth below (the “Sales and Curtailment Requirement”):

 

Number of Lots
by each Milestone
Date     Curtailments of
Development
Loan by each
Milestone Date     Remaining
Development
Loan Balance     Lots Remaining
as Collateral     Milestone Date     0      $ 0      $ 2,140,000        45     
  3/31/2014      2      $ 116,000      $ 2,024,000        43        6/30/2014   
  6      $ 348,000      $ 1,676,000        37        9/30/2014      8      $
464,000      $ 1,212,000        29        12/31/2014      8      $ 464,000     
$ 748,000        21        3/31/2015      12      $ 696,000      $ 52,000       
9        6/30/2015      9      $ 522,000      $ (470,000 )      0       
9/30/2015   

 

10



--------------------------------------------------------------------------------

(b) Such sales contracts shall be acceptable to the Lender in all respects,
provided that the Lender shall not unreasonably withhold its approval of any
sales contract for a Lot that will result in a payment against principal under
the Development Loan from sales proceeds of at least Fifty-Eight Thousand and
No/100 Dollars ($58,000.00) per Unit.

(c) Failure of the Borrower to comply with the Sales and Curtailment Requirement
shall, at the Lender’s option, constitute an Event of Default under the Loan
Documents; provided, however, that the Lender agrees that it will not elect to
call an Event of Default if the Borrower pays to the Lender, by the applicable
Milestone Date, the amount necessary for the required Cumulative Curtailment of
the Development Loan, as set forth in the foregoing chart on the same line as
for that Milestone Date, to be satisfied as of that Milestone Date (the
“Substitute Curtailment Payment”). Payment of the Substitute Curtailment Payment
shall not, however, entitle the Borrower to the release of any Lots from the
lien of the Deed of Trust. No Lots or Units shall be released except pursuant to
settlement on a bona fide sale to a third party pursuant to Section 4.9 below.

(d) The Borrower shall provide to the Lender marketing and sales reports on a
monthly basis setting forth the status of marketing, sales contracts and
closings or settlements in such detail as the Lender may reasonably require.

4.9 Release Provisions. The Deed of Trust shall contain the following provision
for release of Lots and/or Units from the lien thereof:

“Provided that the Grantor requests the release of one of the Lots and/or Units
from the lien of this Deed of Trust prior to the repayment in full of the
Secured Indebtedness, and provided that the sales contract with respect to such
Lot and/or Unit is in the form approved by the Beneficiary and at a minimum
price set forth in the Loan Agreement, or if not set forth therein then
otherwise satisfactory to the Beneficiary in its sole discretion, then the
Beneficiary agrees to release the lien of this Deed of Trust with respect to any
one of the Lots and/or Units, upon Grantor’s written request, upon the following
terms and conditions:

 

  (a) With respect to a Lot for which advances have been made only from the
Development Loan, payment of a Release Payment for a Lot equal to Fifty-Eight
Thousand and No/100 Dollars ($58,000.00) for each of the first thirty-five
(35) Lots

 

11



--------------------------------------------------------------------------------

  released. If all Letters of Credit have not been returned to the Lender at the
time of sale of the thirty-sixth (36th) Lot, then the Release Payment for the
thirty-sixth (36th) Lot shall be Fifty-Eight Thousand and No/100 Dollars
($58,000.00) plus an amount equal to one hundred twenty-five percent (125%) of
the aggregate face amount of all then-outstanding Letters of Credit (the “LC
Release Price Component”); if all Letters of Credit have been returned to the
Lender at that time, then the Release Payment for the thirty-sixth (36th) Lot
and for each of the remaining Lots shall be Fifty-Eight Thousand and No/100
Dollars ($58,000.00) per Lot.

 

  (b) With respect to a Lot upon which improvements have been constructed,
payment of a Release Payment equal to the sum of Fifty-Eight Thousand and No/100
Dollars ($58,000.00) plus one hundred percent (100%) of the funds advanced under
the Construction Loan for the Unit constructed thereon.

The Release Payment paid under this Section (b) will be applied by the Lender
first to the costs advanced from the Construction Loan for Construction of the
Unit and the remainder will be applied to the outstanding principal balance of
the Development Loan.

 

  (c) The LC Release Price Component shall be escrowed with the Beneficiary as
cash collateral for the LC Facility set forth in the Loan Agreement. Amounts in
the LC Escrow shall be returned to the Grantor from time to time to the extent
that the amount in the LC Escrow exceeds one hundred twenty-five percent
(125%) of the aggregate amount of all Letters of Credits that remain
outstanding.

 

  (d) No Event of Default shall then exist and be continuing;

 

  (e) The Grantor pays all fees, costs, charges and expenses (including without
limitation reasonable attorneys’ fees) relating to the preparation, execution
and recordation of any document required in connection with any such partial
release; and

 

  (f) The Grantor pays a fee in the amount of One Hundred and No/100 Dollars
($100.00) for processing the request for release (“Processing Fee”); provided,
however, that the Processing Fee will be waived in the event the purchaser under
the sales contract acquires the Lot and/or Unit using EagleBank as its mortgage
lender for the purchase money of the Lot and/or Unit.

Notwithstanding the foregoing, no release price shall be payable for the release
of streets or roadways, or storm water maintenance or other public facilities,
that are to be dedicated to City of Frederick, Maryland or other governmental
entities for public maintenance, provided the same are in accordance with a site
plan that shall have been approved by the Beneficiary or such other governmental
entities.”

 

12



--------------------------------------------------------------------------------

4.10 Condominium Association. The Lender has approved the following condominium
documents for the Property (the “Restated Condominium Documents”): (i) Second
Amendment and Restated Declaration of Condominium of Maxwell Square Condominium
to be executed by Churchill Group at Maxwell Square, a Maryland corporation
(“Churchill”), and the Council of Unit Owners of Maxwell Square Condominium
(“Council”), (ii) First Amended Plat of Maxwell Square Condominium, and
(iii) Third Amendment to Declaration of Condominium of Maxwell Square
Condominium to be executed by Churchill and the Council. As a condition of
closing the Loans, the Restated Condominium Documents shall have been approved
by all governmental authorities with jurisdiction and recorded among the Land
Records of FrederickCounty, Maryland. The Borrower shall not amend the Restated
Condominium Documents without the prior written consent of the Lender, which
will not be unreasonably withheld.

SECTION FIVE

PAYMENTS, COMPUTATIONS, FEES, CHARGES AND PROTECTIVE ADVANCES

5.1 Payments. All payments due with respect to this Agreement or the Loans or
the LC Facility shall be made in immediately available funds to the Lender at
such place as designated by the Lender from time to time. The Lender is
authorized, but shall be under no obligation, to charge any deposit account
maintained by the Borrower with the Lender or any affiliate of the Lender for
any payments due to the Lender with respect to this Agreement or the Loans or
the LC Facility. Payments shall be applied, at Lender’s sole discretion:
(i) first, to payment of accrued and unpaid interest, if any; (ii) second, to
payment of any principal then due, if any; (iii) third, to late charges, if any;
(iv) fourth, to reasonable attorneys’ fees and costs of collection; and
(v) fifth, to reduce the outstanding principal balance of the Notes until such
principal shall have been fully repaid. All payments hereunder shall be made
without offset, demand counterclaim, deduction, abatement, defense, or
recoupment, each of which the Borrower hereby waives.

5.2 Late Charges. If any payment due under any of the Notes is not made within
ten (10) days of its due date, the Borrower shall pay to the Lender upon demand
(which may be in the form of the usual monthly billing or invoice) a late charge
equal to five percent (5%) of the amount of such payment.

5.3. Default Rate. After an Event of Default (hereinafter defined), the interest
which accrues on the Notes shall be increased to the Default Rate (as defined in
the Notes).

5.4 Computations. Interest and fees on the Loans shall be computed on the basis
of a year of three hundred sixty (360) days and actual days elapsed.

5.5 Prepayment. The Borrower may prepay any of the Notes in whole or in part
without premium or penalty at any time upon ten (10) days prior written notice
to the Lender.

 

13



--------------------------------------------------------------------------------

Partial prepayments shall be applied to installments of principal in their
inverse order of maturity, if applicable. Amounts prepaid under the Development
Loan Note and the LC Note may not be re-borrowed; amounts prepaid under the
Construction Loan Note may be re-borrowed in accordance with the terms and
conditions of this Agreement.

5.6 Indebtedness. As used in this Agreement, the term “Indebtedness” means all
present and future indebtedness of the Borrower to the Lender arising out of or
in connection with the Notes or any of the other Loan Documents.

SECTION SIX

CONDITIONS

6.1 Conditions Precedent to Closing. In addition to any other conditions stated
in this Agreement, the following conditions must be satisfied prior to Lender
closing on the Loans and the LC Facility.

(a) Loan Documents. Receipt by Lender of appropriately completed and duly
executed originals of this Agreement, the Notes, the Guaranty, the Deed of
Trust, the Leases Assignment, the Account Assignment, the Contracts Assignment,
the Documents Assignment, the Consents, the Environmental Indemnity, and UCC-1
Financing Statements, all as Lender may require (collectively, together with any
other documents executed and delivered in connection with the Indebtedness, the
“Loan Documents”).

(b) Organizational Documents. The Borrower and each entity comprising the
Borrower shall supply to the Lender, to the extent it has not previously done so
in any prior transaction with the Lender: (i) a currently certified copy of its
Articles of Organization and all amendments thereto; (ii) evidence satisfactory
to the Lender and its counsel that it is in good standing in the jurisdiction
where organized and qualified to do business in every jurisdiction in which the
nature of its businesses or its properties makes such qualification necessary;
(iii) resolutions authorizing the due execution and delivery of the Loan
Documents to which it is a party; and (iv) certified copies of its Operating
Agreement and all amendments thereto. The Articles of Organization and the
Operating Agreement of Borrower and each entity comprising the Borrower shall
not be amended, changed or modified in any respect without prior written consent
of the Lender. In addition, the Guarantor shall supply, to the extent it has not
previously done so in any prior transaction with the Lender: (i) a currently
certified copy of its Articles of Incorporation and all amendments thereto;
(ii) evidence satisfactory to Lender and its counsel that it is in good standing
in the jurisdiction where organized and qualified to do business in every
jurisdiction in which the nature of its businesses or its properties makes such
qualification necessary; (iii) resolutions authorizing the due execution and
delivery of the Loan Documents to which it is a party and a certificate of
incumbency; and (iv) certified copies of its By-Laws and all amendments thereto.
The Articles of Incorporation and the Bylaws of the Guarantor shall not be
amended, changed or modified in any respect without the prior written consent of
the Lender; provided, however, that on the condition that the Lender is given
thirty (30) days advance written notice, the Lender hereby consents to the
Guarantor’s change in corporate domicile from

 

14



--------------------------------------------------------------------------------

Delaware to Virginia and all amendments to its organizational documents as are
reasonably required to effect such change in domicile subsequent to the closing
of the Loan; provided further that UCC-1 financing statements shall be filed in
the changed domicile at the cost and expense of the Borrower.

(c) Opinion. Receipt by the Lender of the opinion(s) of the counsel for Borrower
and the Guarantor, in form and content satisfactory to the Lender, in its sole,
but reasonable, discretion.

(d) Insurance. Receipt by the Lender of certificate(s) of insurance to evidence
a fully paid policy or policies of comprehensive public liability insurance
naming Lender as an additional insured thereunder in an amount not less than Two
Million and No/100 Dollars ($2,000,000.00) in the aggregate with not less than
One Million and No/100 Dollars ($1,000.000.00) per occurrence; in any event, the
amount of all insurance shall be sufficient to prevent any co-insurance
contribution on any loss, with each policy providing for a thirty (30) day prior
written notice of cancellation, amendment or alteration.

(e) Operating Account. The Borrower shall have established its primary operating
account with the Lender.

(f) Financing Statements. The financing statements necessary to perfect the
Lender’s security interest in the personal property subject to the Deed of
Trust, and in any other collateral requiring the filing of a financing statement
for perfection of a lien thereon, shall be duly filed in all appropriate offices
and jurisdictions, all other financing statements covering any of such personal
property shall be terminated or the Lender shall be reasonably satisfied that
such terminations are forthcoming, and filing and recording receipts evidencing
such filings and terminations shall be delivered to Lender, all in form and
substance satisfactory to the Lender.

(g) Property Documents. The Lender shall have received and approved in its sole
discretion, the following:

(1) Appraisals. An appraisal of the Property, prepared by an appraiser
acceptable to the Lender, in form and content acceptable to the Lender,
conforming to all regulatory and internal appraisal guidelines applicable to or
established by the Lender, in its sole, absolute, nonreviewable discretion,
reflecting a “when developed” discounted value satisfactory to the Lender (the
“Appraisal”);

(2) Title Insurance. A commitment for title insurance (the “Title Commitment”)
insuring the first priority lien of the Deed of Trust in the aggregate amount of
the Notes, containing no exceptions unacceptable to the Lender, issued in the
name of the Lender by a title company acceptable to the Lender and in an amount
equal to the aggregate principal amount of the Notes. The Title Commitment and
the title policy issued pursuant thereto (the “Title Policy”) shall reflect that
all requirements for issuance of the Title Policy have been satisfied, and shall
contain such other endorsements or coverages as the Lender may require.

 

15



--------------------------------------------------------------------------------

(3) Survey. A current survey and legal description of the Property satisfactory
to the Lender from a registered land surveyor of the State of Maryland, which
survey shall show all easements, rights of way and other matters of record,
shall locate all existing improvements on the Property, shall contain metes and
bounds descriptions of each applicable constituent portion of the Property
acceptable to the Lender and its counsel, shall generally show a state of facts
acceptable to the Lender, and shall contain a surveyor’s certificate
satisfactory to the Lender.

(4) Environmental. Receipt and approval by the Lender of a Phase I Environmental
Site Assessment of the Property.

(5) Condominium Documents. The Restated Condominium Documents shall have been
recorded.

(6) Development Approvals. Copies of the certified site plan for the Property
showing, without limitation, evidence satisfactory to the Lender that the
Property can be subdivided into the individual Lots for construction of the
Units thereon subject only to normal ministerial governmental processes.

(7) Development and Construction Budgets. Except with respect to the soft costs
(“Preliminary Soft Costs”) that are being funded at closing of the Loans, final
budget for the Development and final Construction budget for the Property which
shall have been reviewed and approved by the Lender in its sole discretion and
by the Lender’s Development and construction consultant (the “Lender’s
Inspector”).

(8) Development Documents. The Plans and Specifications, Development Schedule
and any and all other Development documents requested by the Lender and/or the
Lender’s Inspector, which shall have been reviewed and approved by the Lender in
its sole discretion and by the Lender’s Inspector, except with respect to the
Preliminary Soft Costs.

(9) Flood Hazard. Evidence that no part of the Property is located in a special
flood hazard area.

(10) Public Utilities. Evidence to the effect that sanitary sewer, water,
electric, gas, telephone and other public utilities are available and adequate
to serve the Property.

(11) Licenses and Permits. Copies of all licenses and permits in connection with
the Property, including without limitation licenses, permits, proffers and other
conditions to final subdivision and site plan approval for the Property.

 

16



--------------------------------------------------------------------------------

(12) Consultant’s Review. Satisfactory review and analysis by the Lender’s
construction consultant of the Development and Construction plans, documents and
budgets.

(13) Zoning. Receipt by the Lender of a zoning endorsement to the Title Policy
acceptable to the Lender or such other written evidence as is acceptable to the
Lender that the Property is zoned consistent with the uses contemplated beyond
any possibility of appeal and can be developed as proposed as a matter of right,
and to the effect, further, that there are no pending proceedings, either
administrative, legislative or judicial, which would in any manner adversely
affect the status of the zoning with respect to the Property or any part
thereof.

(14) Marketing Report. Receipt and satisfactory review and analysis by the
Lender of a marketing report.

(15) Purchase Contract. Receipt and satisfactory review and approval by the
Lender of the contract for the acquisition of the Property and any amendments
thereto.

(h) No Default. No event shall have occurred and be continuing that constitutes
an Event of Default (as defined below).

(i) Representations. All representations and warranties contained in this
Agreement shall be true and correct in every material respect as of the date of
closing of the Loans.

(j) Satisfactory Documents. All documents delivered pursuant to this Agreement
must be in form and substance satisfactory to the Lender and its counsel and all
legal matters incident to this Agreement must be satisfactory to Lender’s
counsel.

(k) Identification. As required by federal regulation, closing the Loans is
contingent upon satisfactory verification of identity of the signatories and
verification that none of the Borrower or the Guarantor or any signers is
restricted from conducting business in the United States.

6.2 Conditions Precedent to Advances of Development Loan. In addition to any
other conditions stated in this Agreement, the following conditions related to
the Development must be satisfied prior to any disbursements under the
Development Loan except for the Preliminary Soft Costs and all of the following
matters shall have been approved by the Lender.

(a) Permits. Copies of any and all building and similar permits required in
connection with the Development, or such portion thereof for which advances are
requested, together with such evidence as the Lender may require to the effect
that all fees for such

 

17



--------------------------------------------------------------------------------

permits have been paid. Satisfactory evidence shall be submitted to the Lender
that all governmental approvals necessary for the Development, or such portion
thereof for which advances are requested, have been obtained. The Lender shall
also receive satisfactory evidence that all applicable safety, ecological and
environmental laws and any other codes or regulations affecting the Development
and/or proposed use of the Property have been complied with.

(b) Plans and Specifications. Two (2) sets of complete copies of the final Plans
and Specifications for the Development, which Plans and Specifications shall be
satisfactory to the Lender in all respects. The Lender’s review of the Plans and
Specifications is solely for the benefit of the Lender, and the Lender’s
approval thereof shall not be deemed in any respect to be a representation or
warranty, expressed or implied, that the Development will be sound, have a value
of any particular magnitude or otherwise satisfy a particular standard. Prior to
any advances for hard costs, the Borrower shall furnish the Lender with copies
of the City-approved stamped Plans, together with such evidence as the Lender
may require to the effect that such Plans and Specifications have been approved
by all governmental and quasi-governmental authorities having or claiming
jurisdiction, and together with a final Development Budget which must be
satisfactory to the Lender in its discretion.

(c) Trade Payment Breakdown. A breakdown of total development costs, which shall
include a draw schedule (the “Development Budget”) containing reasonable details
of amounts anticipated to be payable for each category of work to be performed
and materials to be supplied in connection with the Development, and a projected
schedule for the progress of the Development, all in such form and containing
such details as the Lender shall require. Any change orders in excess of
$10,000.00 for any one change order and in the aggregate more than $25,000.00
shall be subject to the Lender’s prior approval. No hard costs shall be advanced
under the Development Loan until such time as the Development Budget has been
approved by the Lender in its sole discretion. The Borrower may, from time to
time, reallocate line item amounts in the Development Budget based upon such
reasonable supporting documentation justifying such reallocation with notice to
the Lender provided that (i) no reallocation from the Interest Reserve or the
Taxes Reserve shall be permitted, and (ii) the total Development Budget shall
not be increased.

(d) Development Schedule. A projected Schedule (“Development Schedule”) for the
progress of the Development of the Property and a projection of cash flow, each
in such form and containing such details as the Lender shall require. The
Borrower shall be required to diligently pursue and proceed with the Development
in accordance with the Development Schedule to completion. Failure of the
Borrower to meet the requirements of the Development Schedule for completion of
Development shall constitute an Event of Default under this Agreement.

(e) General Contractor. All contracts for Development shall be subject to the
Lender’s approval. Each Development contract shall be assigned to the Lender
effective on a default under any of the Loan Documents. Each Development
contractor shall consent to such

 

18



--------------------------------------------------------------------------------

assignment and agree, in the event of any such default, to continue performance
of the contract for the Lender, if the Lender so requests. Comstock Homes of
Washington, L.C., an affiliate of the Guarantor, is hereby approved as the
general contractor for Development. Prior to any advances for Development costs,
the Borrower shall furnish the Lender with a copy of the contractor’s license
for that portion of the Development. The Borrower shall also furnish the Lender
with copies of licenses for all major subcontractors.

(f) Architect’s and Engineer’s Certificate. The architect and the engineer for
the Development shall be subject to the Lender’s approval. In addition, the
contracts with the architect and the engineer shall be subject to the Lender’s
approval. A certificate from the architect and/or project engineer will be
required to the effect that the Development, if completed in accordance with the
Plans and Specifications, will comply with all federal, state, county and/or
city and local laws, statutes, ordinances, codes, regulations, rules or other
laws applicable to the Development (“Applicable Laws”). Prior to any advances
for Development costs, the Borrower shall furnish the Lender with a copy of the
engineer’s license and the architect’s license.

6.3 Provisions Governing Disbursements of Development Loan. Disbursements of the
Development Loan shall be governed by the following provisions:

(a) The Development shall be performed by the Borrower in strict accordance with
all applicable (whether present or future) laws, ordinances, codes, rules,
regulations, requirements and orders of any governmental or regulatory authority
having or claiming jurisdiction. The Development shall be in strict accordance
with all applicable use or other restrictions and the provisions of any prior
declarations, covenants, conditions, restrictions and zoning ordinances and
regulations.

(b) The Borrower shall have submitted to the Lender and the Lender’s Inspector
such information as may be requested by the Lender or the Lender’s Inspector to
verify the Development costs which are to be incurred in connection with the
Development. The Lender shall not be obligated to authorize disbursement of
Development Loan proceeds with respect to the Development for an amount in
excess of the Development costs to be incurred in connection therewith as
verified by the Lender or the Lender’s Inspector pursuant to the provisions of
the preceding sentence. The funding of each draw request is subject to an
inspection and approval by the Lender’s Inspector.

(c) The Development Loan proceeds will be advanced in installments as the
Development progresses in accordance with the terms of this Agreement to finance
the Development in accordance with the Plans and Specifications, but no more
often than once monthly, provided that the Lender is satisfied that the amounts
available under the Development Loan will be sufficient to complete the work and
pay or provide for all reasonably anticipated Development costs through the
required Development completion date under the Development Schedule. In the
event the Lender determines that the amounts available under the

 

19



--------------------------------------------------------------------------------

Development Loan, together with any additional cash provided by the Borrower to
the Lender, if any, is insufficient to complete the Development in such manner
as the Lender may require, the Borrower shall provide such funds necessary to
complete the Development.

(d) Advances of the Development Loan shall be conditioned upon the Lender’s
receipt of (i) written certification by parties approved by the Lender that the
work which is the basis of the requested advance was completed in accordance
with the approved Plans and Specifications and within the cost estimates
approved by the Lender (or such adjustments of cost estimates of line items as
shall be required and approved by the Lender, provided that sufficient funds to
complete the Development will be available under such adjusted estimates), to
the satisfaction of the Lender, and (ii) evidence that at that time all
necessary certificates required to be obtained from any board, agency or
department (government or otherwise) have been obtained. All documents required
to be submitted to the Lender as a condition of each disbursement shall be on
standard AIA forms and shall be furnished to the Lender at the Lender’s address
set forth in this Agreement. The Lender shall have at least ten (10) business
days after receipt of the foregoing documentation prior to funding an approved
advance.

(e) The Lender shall have received a notice of title continuation or an
endorsement to the title insurance policy with respect to the Property
theretofore delivered to the Lender, showing that since the last preceding
advance, there has been no change in the status of title and no other exception
not theretofore approved by the Lender, which endorsement shall have the effect
of advancing the effective date of the policy to the date of the advance then
being made and increasing the coverage of the policy by an amount equal to the
advance then being made, if the policy does not by its terms provide
automatically for such an increase.

(f) Before making the first advance of Development Loan Proceeds, the Borrower
shall have provided to the Lender satisfactory documentary evidence that the
general contractor has obtained a Basic Business License from the State of
Maryland and such license is in effect.

(g) Before making any advance of Development Loan proceeds, the Lender may
require the Borrower to obtain from any contractor or materialmen it may engage
in connection with the Development, acknowledgements of payment and releases of
liens and rights to claim liens, if applicable, down to the date of the last
preceding advance and concurrently with the final advance. All such
acknowledgements and releases shall be in form and substance satisfactory to the
Lender.

(h) The Lender shall not be obligated to make the final advance of Development
Loan proceeds hereunder, which shall include the retainage described above,
unless (i) the Lender’s Inspector has certified to the Lender on standard AIA
forms that the work is complete; (ii) the Lender has received evidence
satisfactory to it that all work requiring inspection by governmental or
regulatory authorities having or claiming jurisdiction has been duly inspected
and approved by such authorities and by any rating or inspection organization,

 

20



--------------------------------------------------------------------------------

bureau, association, or office having or claiming jurisdiction; (iii) that
completion of the Development has occurred free and clear of all mechanics’ or
materialmen’s liens and any bills or claims for labor, materials and services in
connection with the completion of the Development; and (iv) certificates from
the Borrower’s architect, engineer and/or contractor, and, if required, from the
Lender’s Inspector, certifying that the Development has been completed in
accordance with, and as completed comply with, the Plans and Specifications and
all laws and governmental requirements. All fees and costs of the Lender’s
Inspector shall be paid by the Borrower.

(i) The Lender shall not be obligated to make any advances of Development Loan
proceeds hereunder unless, in the reasonable judgment of the Lender, all work
completed at the time of the application for advance has been performed in a
good and workmanlike manner, and all materials and fixtures usually furnished
and installed at that stage of the development have been furnished and
installed, and no default which has not been cured has occurred under this
Agreement or any of the documents evidencing, securing or guaranteeing the
Development Loan.

6.4 Conditions Precedent to Advances of Construction Loan. In addition to any
other conditions stated in this Agreement, the following conditions related to
Construction of Units must be satisfied prior to any disbursements under the
Construction Loan and all of the following matters shall have been approved by
the Lender.

(a) Permits. Copies of any and all building and similar permits required in
connection with the Construction for each Lot upon which a Unit is to be
constructed, together with such evidence as the Lender may require to the effect
that all fees for such permits have been paid. Satisfactory evidence shall be
submitted to the Lender that all governmental approvals necessary for the
Construction have been obtained. The Lender shall also receive satisfactory
evidence that all applicable safety, ecological and environmental laws and any
other codes or regulations affecting the Construction and/or proposed use of the
Property have been complied with.

(b) Plans and Specifications. Two (2) sets of complete copies of the final Plans
and Specifications for the Construction, which Plans and Specifications shall be
satisfactory to the Lender in all respects. The Lender’s review of the Plans and
Specifications is solely for the benefit of the Lender, and the Lender’s
approval thereof shall not be deemed in any respect to be a representation or
warranty, expressed or implied, that the Construction will be sound, have a
value of any particular magnitude or otherwise satisfy a particular standard.
Prior to any advances for hard costs, the Borrower shall furnish the Lender with
copies of the City-approved stamped Plans, together with such evidence as the
Lender may require to the effect that such Plans and Specifications have been
approved by all governmental and quasi-governmental authorities having or
claiming jurisdiction, and together with a final Construction Budget which must
be satisfactory to the Lender in its discretion.

 

21



--------------------------------------------------------------------------------

(c) Trade Payment Breakdown. A breakdown of total development costs, which shall
include a draw schedule (the “Construction Budget”) containing reasonable
details of amounts anticipated to be payable for each category of work to be
performed and materials to be supplied in connection with the Construction, and
a projected schedule for the progress of the Construction, all in such form and
containing such details as the Lender shall require. The parties shall have
agreed on the Unit Costs Budget. Any change orders shall be subject to the
Lender’s prior approval. No hard costs shall be advanced under the Construction
Loan until such time as the Construction Budget has been approved by the Lender
in its sole discretion. The Borrower may, from time to time, request
reallocation of amounts in the Construction Budget based upon such reasonable
supporting documentation justifying such reallocation with notice to the Lender
provided that (i) no reallocation from the Interest Reserve or the Taxes Reserve
shall be permitted, and (ii) the total Construction Budget shall not be
increased.

(d) Construction Schedule. A projected Schedule (“Construction Schedule”) for
the progress of Construction of Units and a projection of cash flow, each in
such form and containing such details as the Lender shall require. The Borrower
shall be required to diligently pursue and proceed with Construction of Units in
accordance with the Construction Schedule to completion. No more than fourteen
(14) Units may be under Construction at any one time. Any Unit as to which
Construction has commenced within the Loan term must be completed prior to
Maturity, and commencement of construction of any Units within four (4) months
prior to Maturity shall be prohibited. The Construction Schedule shall be
consistent with the foregoing. Failure of the Borrower to meet the requirements
of the Construction Schedule shall constitute an Event of Default under this
Agreement.

(e) General Contractor. All contracts for Construction of Units shall be subject
to the Lender’s approval. The Construction contract shall be assigned to the
Lender effective on a default under any of the Loan Documents. The general
contractor shall consent to such assignment and agree, in the event of any such
default, to continue performance of the contract for the Lender, if the Lender
so requests. Comstock Homes of Washington, L.C., an affiliate of the Guarantor,
is hereby approved as the general contractor for Construction of Units. Prior to
any advances for Construction costs for any Unit, the Borrower shall furnish the
Lender with a copy of the contractor’s license for that portion of the
Construction. The Borrower shall also furnish the Lender with copies of licenses
for all major subcontractors.

(f) Architect’s and Engineer’s Certificate. The architect and the engineer for
the Construction shall be subject to the Lender’s approval. In addition, the
contracts with the architect and the engineer shall be subject to the Lender’s
approval. A certificate from the architect and/or project engineer will be
required to the effect that the Construction of the Units being built, if
completed in accordance with the Plans and Specifications, will comply with all
federal, state, county, and local laws, statutes, ordinances, codes,
regulations, rules or other laws applicable to the Construction of the
applicable Unit (“Applicable Laws”). Prior to any advances for Construction
costs, the Borrower shall furnish the Lender with a copy of the engineer’s
license and the architect’s license.

 

22



--------------------------------------------------------------------------------

(g) Lender’s Construction Consultant. The Plans and Specifications, Construction
Budget, Construction Schedule and any and all other Construction documents
requested by the Lender and/or its Construction consultant (the “Lender’s
Inspector”), shall be subject to approval by the Lender and the Lender’s
Inspector. All draw requests shall be submitted to the Lender and the Lender’s
Inspector for review and approval. The Borrower shall be responsible for payment
of all of the Lender’s Inspector’s fees.

6.5 Provisions Governing Disbursements of Construction Loan. Disbursements of
the Construction Loan shall be governed by the following provisions:

(a) The Construction of all Units shall be performed by the Borrower in strict
accordance with all applicable (whether present or future) laws, ordinances,
codes, rules, regulations, requirements and orders of any governmental or
regulatory authority having or claiming jurisdiction. Construction of Units
shall be completed in a manner so as not to encroach upon any easement or
right-of-way, or upon the land of others. Construction of each Unit shall be
wholly within all applicable building restriction lines and set-backs, however
established, and shall be in strict accordance with all applicable use or other
restrictions and the provisions of any prior declarations, covenants,
conditions, restrictions and zoning ordinances and regulations.

(b) The Borrower shall have submitted to the Lender and the Lender’s Inspector
such information as may be requested by the Lender or the Lender’s Inspector to
verify the Construction costs which are to be incurred in connection with
Construction. The Lender shall not be obligated to authorize disbursement of
Construction Loan proceeds with respect to Construction of any Unit for an
amount in excess of the Construction costs to be incurred in connection
therewith as verified by the Lender or the Lender’s Inspector pursuant to the
provisions of the preceding sentence. The funding of each draw request is
subject to an inspection and approval by the Lender’s Inspector.

(c) The Construction Loan proceeds will be advanced in installments as the
Construction progresses in accordance with the terms of this Agreement to
finance the Construction of Units in accordance with the Plans and
Specifications, but no more often than once monthly, provided that the Lender is
satisfied that the amounts available under the Construction Loan will be
sufficient to complete the work and pay or provide for all reasonably
anticipated Construction costs through the required Construction completion date
under the Construction Schedule. In the event the Lender determines that the
amounts available under the Construction Loan, together with any additional cash
provided by the Borrower to the Lender, if any, is insufficient to complete the
Construction in such manner as the Lender may require, the Borrower shall
provide such funds necessary to complete Construction.

 

23



--------------------------------------------------------------------------------

(d) Each advance shall be conditioned upon the Lender’s receipt of (i) written
certification by parties approved by the Lender that the work which is the basis
of the requested advance was completed in accordance with the approved Plans and
Specifications and within the cost estimates approved by the Lender (or such
adjustments of cost estimates of line items as shall be required and approved by
the Lender, provided that sufficient funds to complete the Construction will be
available under such adjusted estimates), to the satisfaction of the Lender, and
(ii) that at that time all necessary certificates required to be obtained from
any board, agency or department (government or otherwise) have been obtained.
All documents required to be submitted to the Lender as a condition of each
disbursement shall be on standard AIA forms and shall be furnished to the Lender
at the Lender’s address set forth in this Agreement. The Lender shall have at
least ten (10) business days after receipt of the foregoing documentation prior
to funding an approved advance.

(e) With respect to the Lots, at such time as the footings for the foundation of
each “Stick” (hereinafter defined) have been installed, the Lender shall have
received a “wall check” or “foundation” survey of that stick that meets the
Lender’s survey requirements and that shows that (i) all new construction is
within the boundary lines of the applicable Lot and is in compliance with all
applicable setback, location and area requirements of all applicable
governmental approvals, and (ii) there is no change in condition which could
adversely affect the applicable Unit. For purposes of this Agreement, a “Stick”
means a building containing contiguous Units constructed on a single, shared
foundation.

(f) The Lender shall have received a notice of title continuation or an
endorsement to the title insurance policy with respect to the Property
theretofore delivered to the Lender, showing that since the last preceding
advance, there has been no change in the status of title and no other exception
not theretofore approved by the Lender, which endorsement shall have the effect
of advancing the effective date of the policy to the date of the advance then
being made and increasing the coverage of the policy by an amount equal to the
advance then being made, if the policy does not by its terms provide
automatically for such an increase.

(g) Before making any advance of Construction Loan proceeds, the Lender may
require the Borrower to obtain from any contractor or materialmen it may engage
in connection with the Construction of any Unit, acknowledgements of payment and
releases of liens and rights to claim liens, if applicable, down to the date of
the last preceding advance and concurrently with the final advance. All such
acknowledgements and releases shall be in form and substance satisfactory to the
Lender.

(h) No advances will be made for building materials or furnishings that have not
yet been incorporated into the Unit(s) (“Stored Materials”) unless (a) the
Borrower has good title to the Stored Materials and has furnished satisfactory
evidence of such title to the Lender, (b) the Stored Materials are components in
a form ready for incorporation into the applicable Unit(s) and will be so
incorporated within a period of forty-five (45) days from the date of the
advance for the Stored Materials, (c) the Stored Materials are in the Borrower’s
possession and

 

24



--------------------------------------------------------------------------------

are satisfactorily stored on the Property or at such other location as the
Lender may approve, in each case with adequate safeguards to prevent commingling
with materials for other projects, (d) the Stored Materials are protected and
insured against loss, theft and damage in a manner and amount satisfactory to
the Lender and the Lender has received Certificates of Insurance reflecting
Borrower as an additional insured and owner of the Stored Materials, (e) the
Stored Materials have been paid for in full or will be paid for in full from the
funds to be advanced, (f) the lender has or will have upon the payment for the
Stored Materials from the advanced funds a perfected, first priority security
interest in the Stored Materials, (g) all lien rights and claims of the supplier
have been released or will be released upon payment with the advanced funds, and
(h) following the advance for the Stored Materials, the aggregate amount of
advances for Stored Materials that have not yet been incorporated into the
Construction will not exceed Ten Thousand Dollars ($10,000.00) per Unit that is
then under Construction.

(i) The Lender shall not be obligated to make the final advance of Construction
Loan proceeds hereunder with respect to any Unit, which shall include the
retainage described above, unless (i) the Lender’s Inspector has certified to
the Lender on standard AIA forms that the work is complete (except for punch
list items which the Lender may approve and for which Lender may retain 150% of
the cost of correction) in accordance with the Plans and Specifications;
(ii) the Lender has received evidence satisfactory to it that all work requiring
inspection by governmental or regulatory authorities having or claiming
jurisdiction has been duly inspected and approved by such authorities and by any
rating or inspection organization, bureau, association, or office having or
claiming jurisdiction; (iii) that completion of Construction of the Unit has
occurred free and clear of all mechanics’ or materialmen’s liens and any bills
or claims for labor, materials and services; (iv) certificates from the
Borrower’s architect, engineer and/or contractor, and, if required, from the
Lender’s Inspector, certifying that Construction of the Unit has been completed
in accordance with, and as completed comply with, the Plans and Specifications
and all laws and governmental requirements; and (v) a certificate of occupancy
or residential use permit shall have been validly issued by the City of
Frederick, Maryland, or such other governmental authority as has jurisdiction
for the issuance of such certificates or permits, to allow lawful residential
occupancy of the completed Unit. All fees and costs of the Lender’s Inspector
shall be paid by the Borrower.

(j) The Lender shall not be obligated to make any advances of Construction Loan
proceeds hereunder unless, in the reasonable judgment of the Lender, all work
completed at the time of the application for advance has been performed in a
good and workmanlike manner, and all materials and fixtures usually furnished
and installed at that stage of the development have been furnished and
installed, and no default which has not been cured has occurred under this
Agreement or any of the documents evidencing, securing or guaranteeing the
Construction Loan.

(k) During default after expiration of any applicable cure period hereunder, the
Lender, at its option, may make any and all advances, or any part thereof,
directly to the general contractor or subcontractors against requisitions for
payment under the general

 

25



--------------------------------------------------------------------------------

contractor’s contract or the respective contracts or subcontracts, as the case
may be; the execution of this Agreement by the Borrower shall and does
constitute an irrevocable direction and authorization to so advance funds, and
such funds shall be added to the principal balance of the Construction Loan,
shall bear interest as set forth in the Construction Loan Note and shall be
secured by the Deed of Trust. All payments made pursuant to the foregoing shall
be made within the scope of the respective contracts.

SECTION SEVEN

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to extend credit to the Borrower, the Borrower and
the Guarantor each make the following representations and warranties as to
itself:

7.1 Organization. The Borrower and each entity comprising the Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia and is duly qualified as a
foreign limited liability company and in good standing under the laws of each
other jurisdiction in which such qualification is required. The Guarantor
represents and warrants that it is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified as a foreign corporation and in good standing under the laws of
each other jurisdiction in which such qualification is required.

7.2 Execution and Delivery. The Borrower and each entity comprising the Borrower
has the power, and has taken all of the necessary actions, to execute and
deliver and perform its obligations under the Loan Documents, and the Loan
Documents, when executed and delivered, will be binding obligations of each such
entity enforceable in accordance with their respective terms.

7.3 Power. Each of the Borrower and each entity comprising the Borrower has the
power and authority to own its properties and to carry on its business as now
being conducted.

7.4 Financial Statements. Al financial statements and information delivered to
the Lender are correct and complete in all material respects and present fairly
the financial conditions, and reflect all known liabilities, contingent and
otherwise, of the Borrower and the Guarantor as of the dates of such statements
and information, and since such dates no material adverse change in the assets,
liabilities, financial condition, business or operations of the Borrower or the
Guarantor has occurred.

7.5 Taxes. All tax returns and reports of the Borrower and the Guarantor
required by law to be filed have been duly filed, and all taxes, assessments,
other governmental charges or levies (other than those presently payable without
penalty or interest and those that are being contested in good faith in
appropriate proceedings) upon the Borrower and/or the Guarantor and upon any of
their respective properties, assets, income or franchises, that are due and
payable have been paid.

 

26



--------------------------------------------------------------------------------

7.6 Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Borrower or the Guarantor, threatened against or affecting the
Borrower or the Guarantor that, either in any case or in the aggregate, may
result in any material adverse change in the business, properties or assets or
in the condition, financial or otherwise, of the Borrower or the Guarantor, or
that may result in any material liability on the part of the Borrower or the
Guarantor that would materially and adversely affect the ability of the Borrower
or the Guarantor to perform its and/or their obligations under the Loan
Documents, or that questions the validity of any of the Loan Documents or any
action taken or to be taken in connection with the Loan Documents.

7.7 No Breach. The execution and delivery of the Loan Documents, and compliance
with the provisions of the Loan Documents, will not conflict with or violate any
provisions of law or conflict with, result in a breach of, or constitute a
default under, the organizational documents of the Borrower, or any judgment,
order or decree binding on the Borrower, or any other agreements to which the
Borrower is a party.

7.8 No Defaults. To the best of the Borrower’s knowledge, the Borrower is not in
default with respect to any debt, direct or indirect, upon or as to which the
Borrower has any liability or obligation.

7.9 Compliance. The Borrower is in compliance in all material respects with all
applicable laws and regulations, including, without limitation, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

7.10 Approvals. No authorizations, approvals or consents of, and no filings and
registrations with, any governmental or regulatory authority or agency, are
necessary for the execution, delivery or performance of the Loan Documents by
the Borrower.

7.11 Title to Assets. The Borrower has good and marketable title to all of its
assets, subject only to the liens and security interests permitted by this
Agreement.

7.12 Use of Proceeds. The proceeds of the Loans and the LC Facility shall be
used only for the purposes described in this Agreement. The proceeds of the
Loans and the LC Facility shall not be used to purchase or carry any margin
stock, as such term is define din Regulation U of the Board of Governors of the
Federal Reserve System.

7.13 Vacant Status of Property. Other than as provided in the title report for
the Property with respect to easement rights of others on the Property, the
Property is vacant and free of any tenancy that would or might impair
development thereof.

 

27



--------------------------------------------------------------------------------

SECTION EIGHT

COVENANTS OF BORROWER AND GUARANTOR

In consideration of credit extended or to be extended by the Lender, the
Borrower covenants and agrees as follows:

8.1 Financial Information. The Borrower and the Guarantor shall each deliver to
the Lender: (i) with respect to the Borrower, each year within ninety (90) days
after the close of its fiscal year, financial statements prepared in accordance
with standard accounting principles consistently applied, certified as true and
correct by an officer of each such entity; (ii) with respect to the Guarantor,
each year within ninety (90) days after the close of its fiscal year, audited
financial statements; (iii) each year within thirty (30) days after filing, a
copy of each such entity’s federal income tax return and all schedules thereto,
provided that in the event of such extension such entity shall provide the
Lender with a copy of the federal income tax return and all schedules thereto
within thirty (30) days of the filing of same with the Internal Revenue
Services, and provided further, that if the Borrower and the Guarantor file
their returns on a consolidated basis, no separate federal income tax return of
the Borrower shall be required to be delivered, and (iv) promptly upon the
Lender’s request, such financial and other information as the Lender reasonably
may require from time to time. All financial statements shall be in such
reasonable detail and shall be accompanied by such certificates of the Borrower
or the Guarantor, as applicable, as may reasonably be required by the Lender.

8.2 Taxes. All tax returns and reports of the Borrower required by law to be
filed have been duly filed, and all taxes, assessments, other governmental
charges or levies (other than those presently payable without penalty or
interest and those that are being contested in good faith in appropriate
proceedings) upon the Borrower and upon the Borrower’s properties, assets,
income or franchises, that are due and payable, have been paid.

8.3 Compliance with Laws. The Borrower shall comply with all applicable laws and
regulations including, without limitation, ERISA.

8.4 Maintain Existence. The Borrower and the Guarantor each shall maintain its
existence in good standing, maintain and keep its properties in good condition
(ordinary wear and tear excepted), maintain adequate insurance for all of its
properties with financially sound and reputable insurers. The Borrower shall
remain in the same line of business as it is on the date of this Agreement and
shall not enter into any new lines of business without the prior written consent
of the Lender.

8.5 Notices. As soon as it has actual knowledge, the Borrower shall notify the
Lender of the institution or threat of any material litigation or condemnation
or administrative proceeding of any nature involving the Borrower.

8.6 Books and Records. The Borrower shall maintain complete and accurate books
of account and records. The principal books of account and records shall be kept
and maintained at 1886 Metro Center Drive, 4th Floor, Reston, VA 10190. The
Borrower shall not remove such books of account and records without giving the
Lender at least thirty (30) days

 

28



--------------------------------------------------------------------------------

prior written notice. The Borrower, upon reasonable notice from the Lender,
shall permit the Lender, or any officer, employee or agent designated by the
Lender, to examine the books of account and records maintained by the Borrower,
and agree that the Lender or such officer, employee or agent may audit and
verify the books and records. The Borrower shall reimburse the Lender for any
reasonable expenses incurred by the Lender in connection with any such audits.
All accounting records and financial reports furnished to the Lender by the
Borrower and the Guarantor pursuant to this Agreement shall be maintained and
prepared in accordance with GAAP.

8.7 Liens. The Borrower shall not create, incur, assume or permit to exist any
mortgage, deed of trust, assignment, pledge, lien, security interest, charge or
encumbrance, including, without limitation, the right of a vendor or under a
conditional sale contract or the lessor under a capitalized lease (collectively,
(“Liens”) of any kind or nature in or upon any of the asset of the Borrower
except:

 

  (a) Liens created or deposits made that are incidental to the conduct of the
business of the Borrower, that are not incurred in connection with any borrowing
or the obtaining of any credit and that do not and will not interfere with the
use by the Borrower of any of its assets in the normal course of its business or
materially impair the value of such assets for the purpose of such business; and

 

  (b) Liens securing the Indebtedness.

8.8 Debt. Except as provided above in Section 8.7, without the prior written
consent of the Lender, the Borrower shall not incur or permit to exist any debt
for borrowed funds, the deferred purchase price of goods or services or
capitalized lease obligations, except for (a) trade debt incurred in the
ordinary course of business, and (b) the Indebtedness.

8.9 Contingent Liabilities. Without the prior written consent of the Lender,
neither the Borrower nor the Guarantor shall guarantee, endorse, become
contingently liable upon or assume the obligation of any person, or permit any
such contingent liability to exist, except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business.

8.10 Sale of Assets. Without the prior written consent of the Lender, the
Borrower shall not sell, lease, assign or otherwise dispose of any of its assets
except for (a) sales in the ordinary course of business including sales of Lots
and Units as approved by the Lender from time to time, (b) the disposition of
assets that are no longer needed or useful in its business, and (c) assets which
have been removed and replaced.

 

29



--------------------------------------------------------------------------------

8.11 Mergers and Acquisitions. Without the prior written consent of the Lender,
the Borrower shall not merge or consolidate with, or acquire all or
substantially all of the assets, stock, partnership interests or other ownership
interests of, any other person.

8.12 Loans and Advances. Without the prior written consent of the Lender, the
Borrower shall not make any loan or advance to any affiliate, director, member,
manager, officer or employee of the Borrower, or any other person, except for
the creation of accounts receivable in the ordinary course of business on terms
that are no less favorable than would apply in an arms-length transaction.

8.13 Subsidiaries and Joint Ventures. Without the prior written consent of the
Lender, the Borrower shall not form any subsidiary, become a general or limited
partner in any partnership or become a party to a joint venture. If the Lender
grants its consent to the formation or acquisition of a subsidiary Borrower,
such entity shall cause each subsidiary to perform and observe all of the
covenants contained in this Agreement and the other Loan Documents.

8.14 Affiliates. Without the prior written consent of the Lender, the Borrower
shall not engage in business with any of its affiliates except in the ordinary
course of business and on terms that are no less favorable to the Borrower than
would apply in an arm’s length transaction.

8.15 Organization; Control and Management; Transfers. Until such time as the
Loans and the LC Facility are fully repaid, there shall be no Transfer
(hereinafter defined) of any interest in the Borrower, nor any change in the
Control (hereinafter defined) or management of either the Borrower or the
Guarantor, nor any Transfer of the Property except for sales of Lots and Units
in accordance with the terms of the Loan Documents, without the Lender’s prior
written consent. “Transfer” means any assignment, pledge, conveyance, sale,
transfer, mortgage, encumbrance, grant of a security interest or other
disposition, either directly or indirectly, in the aggregate of fifty percent
(50%) or more of the beneficial ownership interests of an entity and the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. “Controlled by” and
“controlling” shall have the respective correlative meanings thereto.

SECTION NINE

DEFAULT AND REMEDIES

9.1 Default. Each of the following shall constitute an “Event of Default” under
this Agreement:

(a) Failure to Pay. If: (i) the Borrower shall fail to pay any monthly payment
required under the Development Loan Note or the Construction Loan Note (“Monthly
Payments”) when due thereunder or (ii) the Borrower shall fail to pay any amount
(other than the Monthly Payments) as and when due under the LC Note or any of
the other Loan Documents;

 

30



--------------------------------------------------------------------------------

(b) Failure to Give Notices. If the Borrower fails to give the Lender any notice
required by Section 8.5 of this Agreement within thirty (30) days after it has
actual knowledge of the event giving rise to the obligation to give such notice.

(c) Failure to Permit Inspections. If the Borrower refuses to permit the Lender
to inspect its books and records in accordance with the provisions of
Section 8.6 or failure to permit the Lender to inspect the Property upon
reasonable advance notice.

(d) Failure to Observe Covenants. If the Borrower fails to perform or observe
any non-monetary term, covenant, warranty or agreement contained in this
Agreement or in the other Loan Documents for which no cure period or another
cure period is provided, and such failure shall continue for a period of thirty
(30) days after written notice of such failure has been given to the Borrower by
the Lender; provided, however, if such default is not in the payment of any sum
due to the Lender hereunder, or was not the subject of an Event of Default for
which notice was previously provided, and provided the Borrower is diligently
pursuing the cure of such default , then the Borrower shall have an additional
sixty (60) days within which to cure such default prior to the Lender exercising
any right or remedy available hereunder, or at law or in equity.

(e) Defaults Under Loan Documents. If an Event of Default shall occur under any
of the Notes or any other Loan Document and shall not be cured within any
applicable grace period.

(f) Breach of Representation. Discovery by the Lender that any representation or
warranty made or deemed made by the Borrower in this Agreement or in any other
Loan Document or in any statement or representation made in any certificate,
report or opinion delivered pursuant to this Agreement or other Loan Document or
in connection with any borrowing under this Agreement by the Borrower or the
Guarantor or any member, manager, officer, agent, employee or director of the
Borrower or the Guarantor, was materially untrue when made or deemed to be made.

(g) Voluntary Bankruptcy. If the Borrower or the Guarantor makes an assignment
for the benefit of creditors, files a petition in bankruptcy, petitions or
applies to any tribunal for any receiver or any trustee of the Borrower or the
Guarantor or any substantial part of the property of the Borrower or the
Guarantor, or commences any proceeding relating to the Borrower or the Guarantor
under any reorganization, arrangement, composition, readjustment, liquidation or
dissolution law or statute of any jurisdiction, whether in effect now or after
this Agreement is executed.

 

31



--------------------------------------------------------------------------------

(h) Involuntary Bankruptcy. If, within sixty (60) days after the filing of a
bankruptcy petition or the commencement of any proceeding against the Borrower
or the Guarantor seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statue, law or regulation, the proceeding shall not have been dismissed,
or, if within sixty (60) days, after the appointment, without the consent or
acquiescence of the Borrower or the Guarantor, of any trustee, receiver or
liquidator of any Borrower or all or any substantial part of the properties of
the Borrower o the Guarantor, the appointment shall not have been vacated.

(i) Cross Default. If, as a result of default, any present or future obligations
of the Borrower or the Guarantor or any affiliate of the Borrower or the
Guarantor to the Lender or any other creditor, whether due to acceleration
provisions or otherwise therein, are declared to be due and payable prior to the
expressed maturity of such obligations.

(j) Material Adverse Change. A material adverse change occurs in the financial
or business condition of the Borrower or the Guarantor.

(k) Judgment. If a judgment, attachment, garnishment or other process is entered
against the Borrower and is not vacated or bonded within sixty (60) days after
entry (or such shorter period of time as necessary in order to avoid attachment
or foreclosure), or if a judgment, attachment, garnishment or other process is
entered against the Guarantor that would materially affect the Guarantor’s
ability to perform its obligations under the Loan Documents, and such judgment,
attachment, garnishment or other process is not vacated or bonded with in sixty
(60) day after entry (or such shorter period of time as necessary in order to
avoid attachment or foreclosure).

(l) Dissolution. The dissolution, liquidation or termination of existence of the
Borrower or the Guarantor unless a substitute guarantor, satisfactory to the
Lender in its sole and absolute discretion, assumes all liability under the
Guaranty and Environmental Indemnity and executes any documents which the Lender
may reasonably require to implement such substitution, within sixty (60) days
after event of dissolution, liquidation or termination of existence.

(m) Change in Management/Control. A change in the management of or controlling
interest in the Borrower or the Guarantor without the prior written consent of
the Lender.

9.2 Remedies. Upon the occurrence of an Event of Default (a) the Lender, at its
option, by written notice to the Borrower, may declare all Indebtedness to the
Lender to be immediately due and payable, whether such Indebtedness was incurred
prior to, contemporaneous with or subsequent to the date of this Agreement and
whether represented in writing or otherwise, without presentment, demand,
protest or further notice of any kind, and (b) the Lender may exercise all
rights and remedies available to it under the Loan Documents and applicable law.
The Borrower agrees to pay all costs and expenses incurred by the Lender in

 

32



--------------------------------------------------------------------------------

enforcing any obligation under this Agreement or the other Loan Documents,
including, without limitation, attorneys’ fees. No failure or delay by the
Lender in exercising any power or right will operate as a waiver of such power
or right, nor will any single or partial exercise of any power or right preclude
any other future exercise of such power or right, or the exercise of any other
power or right.

9.3 Borrower to Pay Fees and Charges. The Borrower shall pay all fees and
charges incurred in the procuring, making and enforcement of the Loans,
including without limitation the reasonable fees and disbursements of Lender’s
attorneys, charges for appraisals, the fee of Lender’s inspector and
construction consultant, fees and expenses relating to examination of title,
title insurance premiums, surveys, and mortgage recording, documentary, transfer
or other similar taxes and revenue stamps, loan extension fees, if any, and the
Lender’s fees for the Loans.

SECTION TEN

GENERAL PROVISIONS

10.1 Defined Terms. Each accounting term used in this Agreement, not otherwise
defined, shall have the meaning given to it under GAAP applied on a consistent
basis. The term “person” shall mean any individual partnership, corporation,
trust, joint venture, unincorporated association, governmental subdivision or
agency or any entity of any nature. The term “subsidiary” means, with respect to
any person, a corporation or other person of which shares of stock or other
ownership interest having ordinary voting power to elect a majority of the board
of directors or other managers of such corporation or person are at the time
owned, or the management of which it otherwise controlled, directly or
indirectly, through one or more intermediaries, by such person. The term
“affiliate” means, with respect to any specified person, any other person that,
directly or indirectly, controls or is controlled by, or is under common control
with, such specified person. All meanings assigned to defined terms in this
Agreement shall be applicable to the singular and plural forms of the terms
defined.

10.2 Notices. All notices, requests, demands and other communication with
respect hereto shall be in writing and shall be delivered by hand, prepaid by
Federal Express (or a comparable overnight delivery service), or sent by the
United States first-class mail, certified, postage prepaid, return receipt
requested, to the parties at their respective addresses set forth as follows:

If to the Lender, to:

EAGLEBANK

7815 Woodmont Avenue

Bethesda, MD 20814

Attn: Jenifer Bush, Vice President

 

33



--------------------------------------------------------------------------------

With a copy to:

Friedlander Misler, PLLC

5335 Wisconsin Avenue, N.W., Suite 600

Washington, D.C. 20015

Attn: Leonard A. Sloan, Esq.

If to the Borrower, to:

Comstock Maxwell Square, L.C.

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, VA 20190

Attn: Christopher Clemente

With a copy to:

Comstock Maxwell Square, L.C.

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, VA 20190

Attn: Jubal Thompson, Esq.

Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) on the business day after
the day on which it is delivered by hand, (c) on the business day after the day
on which it is properly delivered by Federal Express (or a comparable overnight
delivery service), or (d) on the third (3rd) business day after the day on which
it is deposited in the United States mail. Any party may change such party’s
address by notifying the other parties of the new address in any manner
permitted by this Section.

10.3 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Lender and the Borrower and their respective successors,
assigns, personal representatives, executors and administrators, provided that
the Borrower may not assign or transfer its rights under this Agreement.

10.4 Entire Agreement. Except for the other Loan Documents expressly referred to
in this Agreement, this Agreement represents the entire agreement between the
Lender and the Borrower, supersedes all prior commitments and may be modified
only by an agreement in writing.

10.5 Survival. All agreements, covenants, representations and warranties made in
this Agreement and all other provisions of this Agreement will survive the
delivery of this Agreement and the other Loan Documents and the making of the
advances under this Agreement and will remain in full force and effect until the
obligations of the Borrower under this Agreement and the other Loan Documents
are indefeasibly satisfied.

 

34



--------------------------------------------------------------------------------

10.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Maryland, without reference to conflict
of laws principles.

10.7 Headings. Section headings are for convenience of reference only and shall
not affect the interpretation of this Agreement.

10.8 Participations. The Lender shall have the right to sell all or any part of
its rights under the Loan Documents, and the Borrower authorizes the Lender to
disclose to any prospective participant in or purchaser of any of the Loans any
and all financial and other information in the Lender’s possession concerning
the Borrower or the collateral for the Loans.

10.9 No Third Party Beneficiary. The parties do not intend the benefits of this
Agreement or any other Loan Document to inure to any third party.

10.10 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE LENDER
AND THE BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY BASED ON, ARISING OUT OF OR UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

10.11 Waiver. The rights of the Lender under this Agreement and the other Loan
Documents shall be in addition to all other rights provided by law. No waiver of
any provision of this Agreement, or any other Loan Document, shall be effective
unless in writing, and no waiver shall extend beyond the particular purpose
involved. No waiver in any one case shall require the Lender to give any
subsequent waivers.

10.12 Severability. If any provision of this Agreement or any other Loan
Document is held to be void, invalid, illegal or unenforceable in any respect,
such provision shall be fully severable and this Agreement or the applicable
Loan Document shall be construed as if the void, invalid, illegal or
unenforceable provision were not included in this Agreement or in such Loan
Document.

10.13 No Setoffs. With respect to a monetary default claimed by the Lender under
the Loan Documents, no setoff, claim, counterclaim, reduction or diminution of
any obligation or defense of any kind or nature that the Borrower has or may
have against the Lender (other than the defenses of payment, the Lender’s gross
negligence or willful misconduct) shall be available against the Lender in any
action, suit or proceeding brought by the Lender to enforce this Agreement or
any other Loan Document. The foregoing shall not be construed as a waiver by the
Borrower of any such rights or claims against the Lender, but any recovery upon
any such rights or claims shall be had from the Lender separately, it being the
intent of this Agreement and the other Loan Documents that the Borrower shall be
obligated to pay, absolutely and unconditionally, all amounts due under this
Agreement and the other Loan Documents.

 

35



--------------------------------------------------------------------------------

10.14 No Merger. The Borrower and the Lender expressly agree that the Borrower’s
agreement and obligation to pay the Lender’s reasonable attorneys’ fees and
costs, and all other litigation expenses, shall not be merged into any judgment
obtained by the Lender, but shall survive the same and shall not be extinguished
by any monetary judgment. It is the express intent of the parties hereto that
all post-judgment collection fees and expenses (including reasonable attorneys’
fees and costs) shall survive entry of a final judgment and shall be collectible
by the Lender against the Borrower from time to time following entry of any
final judgment obtained by the Lender against the Borrower.

10.15. Counterparts. This Agreement may be executed for the convenience of the
parties in several counterparts, which are in all respects similar and each of
which is to be deemed to be complete in and of itself, and any one of which may
be introduced in evidence or used for any other purpose with the production of
the other counterparts thereof.

10.16 Consent to Jurisdiction. The Borrower irrevocably submits to jurisdiction
of any state or federal court sitting in the Commonwealth of Virginia or the
State of Maryland over any suit, action or proceeding arising out of or relating
to this Agreement, the Notes or any other Loan Documents. The undersigned
irrevocably waives, to the fullest extent permitted by law, any objection that
the undersigned may now or hereafter have to the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such court shall be conclusive and binding and may
be enforced in any court in which the undersigned is subject to jurisdiction by
a suit upon such judgment provided that service of process is effected as
provided herein or as otherwise permitted by applicable law.

10.17 Service of Process. The Borrower hereby consents to process being served
in any suit, action or proceeding instituted in the Commonwealth of Virginia or
the State of Maryland in connection with the Loans by (i) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to the
Borrower at the address set forth in the Notices section of this Agreement and
(ii) serving a copy thereof upon the Borrower’s registered agent for service of
process. The undersigned irrevocably agrees that such service shall be deemed to
be service of process upon the undersigned in any such suit, action or
proceeding. Nothing in this Agreement shall affect the right of the Lender
otherwise to bring proceedings against the undersigned in the courts of any
jurisdiction or jurisdictions.

 

36



--------------------------------------------------------------------------------

10.18 Exhibits. All exhibits referred to herein as attached hereto are
incorporated in full by reference as though fully set forth in this Agreement.
The Exhibits are:

 

Exhibit A:    Legal Description of the Property Exhibit B:    City of Frederick
Letter of Credit Form Exhibit C:    LC Promissory Note Form Exhibit D:    Carve
Out Obligations

[SIGNATURES ON FOLLOWING PAGES]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
executed in their respective names by duly authorized representatives as of the
day and year first above written. The Guarantor joins herein to consent and
agree to the terms, conditions, provisions and covenants of those sections of
this Agreement that address a covenant or obligation of the Guarantor.

 

WITNESS:     BORROWER:     COMSTOCK MAXWELL SQUARE, L.C., a Virginia limited
liability company     By:   Comstock Holding Companies, Inc., a Delaware
corporation, its Manager       By:  

 

        Christopher D. Clemente         Chief Executive Officer

[SEAL]

COMMONWEALTH OF VIRGINIA

COUNTY OF                     , ss:

I,                     , a Notary Public in and for the aforesaid jurisdiction,
do hereby certify that Christopher D. Clemente personally appeared before me in
said jurisdiction and acknowledged that he is the Chief Executive Officer of
Comstock Holding Companies, Inc., which is the Manager of Comstock Maxwell
Square, L.C., a Virginia limited liability company, party to the foregoing
instrument, and that the same is his act and deed and the act and deed of said
Comstock Maxwell Square, L.C.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of
            , 2013.

 

   

 

    Notary Public     [SEAL]     My Commission expires:  

 

  .     Notary Registration No.  

 

  .

 

38



--------------------------------------------------------------------------------

    GUARANTOR: Witness:         COMSTOCK HOLDING COMPANIES, INC., a Delaware
corporation

 

    Print Name:           By:  

 

      Christopher D. Clemente       Chief Executive Officer

COMMONWEALTH OF VIRGINIA

COUNTY OF                     , ss:

I,                     , a Notary Public in and for the aforesaid jurisdiction,
do hereby certify that Christopher D. Clemente personally appeared before me in
said jurisdiction and acknowledged that he is the Chief Executive Officer of
Comstock Holding Companies, Inc., a Delaware corporation, party to the foregoing
instrument, and that the same is his act and deed and the act and deed of said
Comstock Holding Companies, Inc.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of
            , 2013.

 

   

 

    Notary Public     [SEAL]     My Commission expires:  

 

  .     Notary Registration No.  

 

  .

 

39



--------------------------------------------------------------------------------

    LENDER: Witness:           EAGLEBANK

 

    Print Name:           By:  

 

      Jenifer Bush       Vice President [SEAL]      

COMMONWEALTH OF VIRGINIA

COUNTY OF                     , ss:

I,                     , a Notary Public in and for the aforesaid jurisdiction,
do hereby certify that Jenifer Bush personally appeared before me in said
jurisdiction and acknowledged that she is a Vice President of EAGLEBANK; that
she has been duly authorized to execute and deliver the foregoing instrument for
the purposes therein contained and that the same is her act and deed; that the
seal affixed to said instrument is such corporate seal and that it was so
affixed by order of the Board of Directors of said Bank; and that she signed her
name thereon by like order.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of
            , 2013.

 

   

 

    Notary Public     [SEAL]     My Commission expires:  

 

  .     Notary Registration No.  

 

  .

 

40